DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 05/12/2022 have been entered.
Per the 05/12/2022 amendment:
Claims 1-10, 12, 14-18, 20, 25, 27 and 30 are currently amended.
Claims 11, 24, 28-29 and 31-32 are cancelled.
Claims 1-10, 12-23, 25-27 and 30 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 10-15 of Remarks, filed 05/12/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejection of Claims 1-10, 12-23, 25-27 and 30 has been withdrawn. 

Allowable Subject Matter

Claims 1-10, 12-23, 25-27 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “selects an algorithmic mapping function, from among two or more different algorithmic mapping functions that are used within the router for locally mapping Layer-3 addresses into Layer-2 address”, overcomes previously cited prior art by including a step not found in the prior art. Namely, selecting between two different algorithmic mapping functions based on a topological relationship between associated subnetworks. The prior art of record disclosed selecting mapping from a cache that contains L3-L2 addresses mapped to one another. The prior art relies on cached L3-L2 address mapping, and the steps of selecting a mapping merely require retrieving from memory a known mapping. The instant invention is distinguished over the art because it uses algorithmic L3-L2 address mapping in order to dynamically determine a mapping. This is an improvement because it does not require the device to have a valid mapping of a given L3 address to a given L2 address. In the prior art, if there is no mapping of the requested addresses cached, an error would occur. The instant invention improves on this because the algorithmic mapping function can determine a mapping even if one is not known at that time.
	Upon performing an updated search, newly found reference Haramaty (US 20150098466 A1) is determined to be the closest reference to the instant invention. The Haramaty abstract describes using an algorithmic mapping function to map Layer-3 address to Layer-2 addresses. However, Haramaty does not disclose selecting between two different algorithmic mapping functions based on topological relationship between subnetworks (e.g. whether the L3 address and L2 address are co-located at the same site or they are at different sites). For this reason, the ‘466 reference is insufficient to read upon the claims as amended and there is no other combination of arts that would reasonably read upon all limitations.
	For this reason, Claim 1 is in condition for allowance. Independent Claim 14 discloses substantially similar subject matter, and is in condition for allowance for the reasons described above. Dependent Claims 2-10, 12-13, 15-23, 25-27 and 30 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412